Title: To George Washington from Major John Clark, Jr., 10 September 1778
From: Clark, John Jr.
To: Washington, George


          
            May it please your Excellency
            Audrs Office [Harrison’s Purchase, N.Y.] 10th Septr 1778
          
          A difficulty has arisen between the Officers of the State of Newhampshire & me,
            in settling their Accounts: The State some time since, transmitted to the Board of
            Treasury a list of Monies advanced to the Officers, including the Continental Bounties,
            which have since been transmitted to me: I have called
            upon the Officers & they alledge they ought not to be charged with those sums—as
            the State intended those sums in lieu of Cloathing: for my own part I wish that justice
            shou’d be done, but it seems to me that the money advanced, was that belonging to the United States and as such ought to be accounted for, or why
            wou’d the State have transmitted those Accounts? the settling them with me don’t
            preclude the Officers from obtaining what was voted by the State, but 
              the evil at present, is they have not Money sufficient to pay the Soldiers the
            Subsistence due them—I am loth to trouble you, but am so situated that I conceive I
            cannot admit what they alledge in their defence, you will observe that even the Resolve
            of the House of Representatives say they shall hereafter account for the sums advanced
            them, as the Accounts on Oath cou’d not then be lodged with the Board of War. I am in
            haste with the greatest Respect your Excellencies Most obedt
          
            Jno. Clark Junr Audr of Accts
          
        